     Case 1:19-cv-00375-MN Document 44 Filed 06/25/20 Page 1 of 8 PageID #: 275




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE


FRED EARL REYNOLDS, III,                    )
                                            )
                       Plaintiff,           )
         v.                                 )      C.A. No. 19-375-MN-MPT
                                            )
DELAWARE STATE UNIVERSITY,                  )
                                            )
                       Defendant.           )



                             REPORT AND RECOMMENDATION

I.       INTRODUCTION

         This motion arises from an action brought by Fred Earl Reynolds, III, (“plaintiff”)

against Delaware State University (“DSU” or “defendant”) alleging unlawful retaliation in

violation of 19 Del. C. § 1791, et. seq., otherwise known as the Delaware Whistleblower

Protection Act (“DWPA”).1 Plaintiff’s initial complaint was filed on February 25, 2019,

and his amended complaint was filed June 25, 2019. 2 The amended complaint alleges

defendant unlawfully retaliated when it failed to rehire plaintiff for a new position.3

Defendant argues that the statute of limitations has expired and bars plaintiff from

bringing this action.4 Plaintiff contends the wrongful act for the running of the statute of

limitations was the refusal to rehire, not his termination date. 5 Presently before the court

is defendant’s motion for judgment on the pleadings pursuant to FED. R. CIV. P. 12(c).6

II.      BACKGROUND

         A.     Parties

1
  D.I. 1, D.I. 10.
2
  Id.
3
  D.I. 10 at 1.
4
  D.I. 27 at 1.
5
  D.I. 28 at 4.
6
  D.I. 26.
    Case 1:19-cv-00375-MN Document 44 Filed 06/25/20 Page 2 of 8 PageID #: 276




        Plaintiff Fred Earl Reynolds, III, is a private citizen, residing at 5169 Tilden Street

NW, Washington, D.C. 20016. 7

        Defendant Delaware State University is a public university located at 1200 N.

DuPont Highway, Dover, Delaware 19901.8

        B.        Facts

        Plaintiff began employment at DSU in May 2015.9 As a consultant, plaintiff was

responsible for obtaining grants from the National Collegiate Association (“NCAA”).10 In

July 2015, defendant received a grant in the amount of $499,850 on the condition it

devise a new budget determining how and the purpose(s) for the distribution of the

funds.11 This budget was created in substantial part by plaintiff and was approved by

the NCAA in August 2015.12 It included a newly created full-time position of Associate

Director of Academic Programming in the Department of Athletics (“Associate Director”)

at a salary of $75,000 per year.13 This position was promised to plaintiff and an offer

letter was sent to him on October 26, 2015. 14 In the offer letter, the NCAA’s grant

requirements were included, as well as, a salary of $70,000 per year.15 Plaintiff

immediately notified defendant, verbally and in writing, that the salary discrepancy was

an issue (“Financial Issue”).16 He discussed the salary issue with different officials at




7
  D.I. 10 at 1.
8
  Id.
9
  D.I. at 2.
10
   Id.
11
   Id.
12
   Id.
13
   Id. at 2-3.
14
   Id.
15
   Id.
16
   Id.
     Case 1:19-cv-00375-MN Document 44 Filed 06/25/20 Page 3 of 8 PageID #: 277




DSU.17 Plaintiff, however, accepted the Associate Director position shortly thereafter,

with no modification in salary.18

         In January 2016, plaintiff became aware that at least one student was

participating in DSU athletics without being enrolled full time, which raised safety and

liability concerns (“Safety Issue”).19 He reported, verbally and in writing, to the

Associate Director of Academic Services, that his concerns were already known to other

officials at DSU. Purportedly, the Associate Director advised that she disapproved of

plaintiff expressing his concerns in writing.20 Plaintiff then approached the DSU

Associate Provost and the present Director of Athletics to inform them of the Safety

Issue, which he claimed was against many DSU and NCAA rules and regulations.21

Plaintiff also mentioned the Financial Issue, emphasizing that the discrepancy in his

salary violated the grant conditions.22 One day later, February 12, 2016, plaintiff was

advised that the Associate Provost was “not happy about his email”, and the President

of DSU had been contacted. 23 On February 16, 2016, plaintiff was terminated.24

         In September 2016, the Associate Director for Compliance resigned. Defendant

posted this position for hire in October 2016. 25 Plaintiff applied for this position,

believing that he was “well qualified” and should be “the top candidate.” 26 Plaintiff was

not selected and asserts that he was later informed it was due to his previous

17
   Id.
18
   Id.
19
   Id. at 3-4.
20
   Id. at 4.
21
   Id.
22
   Id.
23
   Id.
24
   Id.
25
   Id.
26
   Id.


                                               3
     Case 1:19-cv-00375-MN Document 44 Filed 06/25/20 Page 4 of 8 PageID #: 278




complaints regarding the Financial and Safety Issues.27 Plaintiff subsequently secured

employment at St. Mary’s College of Maryland in the Athletics Department on January

27, 2017. 28

III.     STANDARD OF REVIEW

         Judgment on the pleadings under FED. R. CIV.P. 12(c) is appropriate when there

are no material issues of fact. The moving party is required to show that it is entitled to

judgment as a matter of law.29 The court does not consider matters outside the

pleadings, and it must accept the non-moving party’s allegations as true, drawing all

reasonable inferences in the non-movant’s favor.30 The purpose of a judgment on the

pleadings is to dispose of claims where the material facts are undisputed and judgment

can be entered on the competing pleadings and exhibits thereto, and the documents

incorporated by reference.31

IV.      DISCUSSION

         A.    Parties’ Arguments

         Defendant argues the three year statute of limitations under 10 Del. C. § 8106

and the DWPA expired on February 16, 2019. Plaintiff’s complaint was filed on

February 25, 2019. 32 Defendant maintains that plaintiff’s termination is the only alleged

wrongful act by DSU which supports a DWPA claim.33 It further contends that the Act

27
   Id. at 4-5.
28
   Id.
29
   Sikirica v. Nationwide Ins. Co., 416 F.3d 214, 220 (3d Cir. 2005); Inst. For Sci. Info.,
Inc., v. Gordon & Breach Sci. Publishers, Inc., 931 F.2d 1002, 1005 (3d Cir. 1991).
30
   Mele v. Fed. Reserve Bank, 359 F.3d 251, 257 (3d Cir. 2004); Inst. For Sci. Info., Inc.,
931 F.2d at 1005; Taj Mahal Travel, Inc. v. Delta Airlines, Inc., 164 F.3d 186, 189 (3d
Cir. 1998).
31
   Wright and Miller, 5C Fed. Prac. & Proc. Civ. 3d § 1367 (1990).
32
   D.I. 27 at 1.
33
   Id. at 1-2.


                                             4
     Case 1:19-cv-00375-MN Document 44 Filed 06/25/20 Page 5 of 8 PageID #: 279




does not extend protection to former employees, and therefore, the failure to rehire was

not unlawful discrimination thereunder. As a result, the limitations period under the

DWPA expired nine days before plaintiff filed his initial complaint.34

         Plaintiff contends defendant is misinterpreting and ignoring the actual bases of

his action.35 He contends that his claim under the DWPA is based on defendant’s

unlawful discrimination by refusing to rehire him after he engaged in protected activity

under the Act. 36 He further maintains that the statute of limitations has not expired,

because the unlawful discrimination was the refusal to rehire which occurred in October

2016, and his complaint was filed within the required three year period.37

         B.    Analysis

         The statute of limitations begins running at the time the wrongful act occurs.38

The limitations period runs regardless of whether the plaintiff is aware that the cause of

action has accrued. 39 The parties disagree on the wrongful act which triggered the

statutes. Plaintiff claims it was defendant’s refusal to rehire him eight months after his

termination, while defendant maintains that plaintiff’s termination was the only

actionable conduct under the DW PA.40

         In its analysis, this court looks to the language of the DWPA to determine

whether the protections it affords extends to former employees. The Delaware

Whistleblower Protection Act provides:



34
   D.I.27 at 7.
35
   D.I. 28 at 2.
36
   Id.
37
   Id. at 4.
38
   David R. v. Goodville Mut. Cas. Ins. Co., 2010 Del. Super. LEXIS 599.
39
   Wal-Mart Stores, Inc. v. AIG Life Ins. Co., 860 A.2d 312 (Del. 2004).
40
   D.I. 10 at 6; D.I. 27 at 6.


                                              5
     Case 1:19-cv-00375-MN Document 44 Filed 06/25/20 Page 6 of 8 PageID #: 280




         (1) “Employee” means any person employed full or part-time by any
         employer, and shall include, but not be limited to, at-will employees,
         contract employees, independent contracts and volunteer firefighters as
         defined in § 665(c) of Title 16.
         (2) “Employer” means any person, partnership, association, sole
         proprietorship, corporation or other business entity, including any
         department, agency, commission, committee, board, council, bureau, or
         authority or any subdivision of them in state, county or municipal
         government. One shall employ another if services are performed for
         wages or under any contact of hire, written or oral, express or implied. 19
         Del. C. § 1702 (emphasis added).

         Where the language of a statute is ambiguous, a court must determine the intent

of the legislature.41 The Delaware Superior Court previously concluded that the statute

is ambiguous and addressed the legislative history of the Act.42 It analyzed an

amendment to the proposed DWPA bill, House Amendment No. 3, which provided “[the]

whistleblowing protection under Senate Bill No. 173 is granted to employees . . . of acts

or omissions of their employer.”43 In finding the word “their” as strong evidence that the

General Assembly was referencing current employees, not former employees,44 the

court refused to extend DWPA protection to an employee who accused her former

employer of unlawful retaliation. The court further determined that the legislative intent

of the DWPA was to exclude former employees/employers.45 The Delaware Supreme

Court affirmed, reasoning an interpretation that the DW PA includes former

employees/employers would be “contrary to the intent of the General Assembly.”46

Reading language into the statute which the legislative branch intentionally excluded




41
   Tomei v. Sharp, 902 A.2d 757, 767 (Super. Ct. Del. 2006).
42
   Id.at 768.
43
   Id.
44
   Id.
45
   Id. at 769.
46
   Tomei v. Sharp, 2007 Del. LEXIS 42, 11 (Del. 2007).


                                              6
     Case 1:19-cv-00375-MN Document 44 Filed 06/25/20 Page 7 of 8 PageID #: 281




“transcend[s] judicial function” and erodes the separation of the three branches of

government.47

         Further, the definition of “employer” in 19 Del. C. § 1702 limits employment to

“services [that] are performed for wages or under a contract of hire.”48 Such language is

unambiguous: a person cannot be an employee unless he is performing services for a

wage or otherwise in compliance with an employment contract. An individual who does

not perform such services is not an employee under the DWPA and does not fall within

the Act’s protection. 49 Therefore, a former employee is not an employee under the

DWPA, and the refusal to rehire plaintiff is not a wrongful act under this statute.

         In light of the above findings, plaintiff’s argument that the failure to rehire him

eight months after his termination as the trigger for the statute of limitations is

inconsistent with the language of the DWPA. The only applicable conduct is his

termination on February 16, 2016. Under 10 Del. C. § 8106, the three-year limitation

period expired on February 16, 2019, and plaintiff’s action is untimely and time barred.

V.       RECOMMENDED DISPOSITION

         For the foregoing reasons, it is recommended that defendant’s motion for

judgment on the pleadings (D.I. 26) under to F ED. R. CIV. P. 12(c) be GRANTED.

         Pursuant to 28 U.S.C. § 636(b)(1)(b) and (C), F ED. R. CIV. P. 72(b), and D. DEL.

LR 72.1, any objections to this Report and Recommendation shall be filed within

fourteen (14) days limited to ten (10) pages after being served with the same. Any

response shall be limited to ten (10) pages and filed within fourteen (14) days thereafter.



47
   Iselin v. United States, 270 U.S. 245, 251 (1926).
48
   19 Del. C. § 1702.
49
   Eaton v. Coupe, 2017 Del. LEXIS 79, 11 (2017).


                                                7
 Case 1:19-cv-00375-MN Document 44 Filed 06/25/20 Page 8 of 8 PageID #: 282




      The parties are directed to the Court’s Standing Order in Non-Pro Se Matters for

Objections Filed under Fed. R. Civ. P. 72 dated October 9, 2013, a copy of which is

found on the Court’s website (www.ded.uscourts.gov.).

Dated: June 25, 2020                           /s/ Mary Pat Thynge
                                               Chief Magistrate Judge




                                           8
